Citation Nr: 1447237	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-31 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an upper left leg disability, to include left hip and buttocks.

2.  Whether new and material evidence has been received to reopen a service connection claim for a back disability, and if so whether service connection for a back disability is warranted. 

3.  Whether new and material evidence has been received to reopen a service 
connection claim for a bilateral knee disability, and if so whether service connection for a bilateral knee disability is warranted.



REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  His service medals and decorations include the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at the Central Office in Washington, D.C.  A copy of the hearing transcript is of record.  In May and July 2014, the Board received additional evidence along with a waiver of initial RO consideration.

After receipt of the Veteran's hearing testimony and review of the Veteran's statements and the medical evidence of record, the issue of entitlement to service connection for a left buttock disability has been rephrased as entitlement to service connection for a left upper leg disability, to include left hip and buttocks, as shown on the title page of this document to be consistent with the evidence of record and the reasonable expectations of the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability but who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

In July 2014 written argument, the Veteran's attorney raised the issues of whether rating decisions dated from 1968 to 1972 contain clear and unmistakable error (CUE); whether the Veteran is entitled to service connection for a traumatic brain injury (TBI) and ankle disability; and whether new and material evidence has been received to reopen service connection claims for sleep apnea and erectile dysfunction.  See also January 2007 and August 2010 rating decisions and May 2014 hearing transcript.  These claims of CUE, service connection, and to reopen have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §  19.9(b) (2013). 


FINDINGS OF FACT

1.  An unappealed November 2006 rating decision denied service connection for a back disability and a bilateral knee disability, and evidence associated with the claims file since November 2006 is new and material and raises a reasonable possibility of substantiating the service connection claims.

2.  Competent, probative medical opinions relate the Veteran's current arthritis of the lumbar spine, bilateral knee, and left hip to his service-connected combat injuries to right peroneal and posterior tibial nerves, right buttocks, and right thigh.


CONCLUSIONS OF LAW

1.  Evidence received since November 2006 rating decision is new and material to the back claim; the service connection claim for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  Evidence received since the November 2006 rating decision is new and material to the bilateral knee claim; the service connection claim for a bilateral knee disability is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  The criteria for service connection for arthritis of the lumbar spine have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  The criteria for service connection for arthritis of the bilateral knees have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

5.  The criteria for service connection for arthritis of the left hip have been met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.   Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.   See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).
In this case, the RO, in a November 2006 rating decision, denied the Veteran's original service connection claims for a back disability and a bilateral knee disability, as relevant, because there was no evidence of current disability in the back or knees.  The Veteran did not appeal the November 2006 rating decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013). 

In September 2009, the RO received the Veteran's petition to reopen service connection claims for back and bilateral knee disabilities.

The evidence received since the final November 2006 rating decision includes additional medical evidence, lay statements, and a hearing transcript.  Notably, the newly received medical evidence shows diagnoses of lumbosacral strain and arthritis in both knees.  A March 2010 evaluation report authored by The Orthopaedic & Sports Medicine Center indicates that there is x-ray evidence of diffuse degenerative changes in the entire lumbar spine with most likely significant spinal stenosis.  Independent medical examination reports dated in March and June 2014 authored by Dr. J.W.E. show diagnoses of a lumbosacral strain and traumatic arthritis of the bilateral knees, as relevant.  The newly-submitted evidence relates to the unestablished fact of a current disability necessary to substantiate the claims and raises a reasonable possibility of substantiating those claims.  The petition to reopen the back and knee claims will be allowed.


Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).
Where, as here, a claim is brought by a veteran who engaged in combat, satisfactory lay or other evidence that a disease or injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even if there are no official records indicating occurrence in service.  See 38 U.S.C.A. § 1154(b) (2013).

For certain chronic disabilities identified under 38 C.F.R. § 3.309(a), such as arthritis, direct service connection may alternatively be established based on a finding of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As noted above, the Veteran is in receipt of a Purple Heart Medal which was awarded for sustaining fragment wounds to the right buttock, thigh, and lower leg during the Vietnam War.  His relevant service-connected disabilities include paralysis of the right peroneal and posterior tibial nerves; muscle injury to right buttock with scar; and muscle injury to the right thigh.

There is evidence of a current disability.  As indicated, the medical evidence shows current diagnoses of arthritis of the lumbar spine, lumbosacral strain, and arthritis of the bilateral knee.  In addition, a March 2010 evaluation report from the Orthopaedic & Sports Medicine Center shows a current diagnosis of arthritis of the left hip, and the 2014 independent medical examination reports show a diagnosis of traumatic arthritis of the left hip.  

The Veteran essentially asserts that his claimed disabilities are proximately due to his service-connected right leg/thigh/buttock disabilities.  In a September 2009 statement, he indicated that his back disability is secondary to his altered gait caused by the combat wounds in his right leg.  In his February 2010 NOD, he stated that he has arthritis in his left hip (buttock pain) secondary to the loss of use of his right leg. The Board observes that an August 2005 VA examiner indicated that the Veteran tends to change positions frequently, sitting more frequently on the left buttock.

An October 2009 VA examiner determined that the Veteran's left hip arthritis is less likely related to his service injury and more likely related to long-standing obesity and advancing age.  However, the examiner did not address whether the current left hip disability is proximately due to, or aggravated by his service connected disabilities of the right leg.

In the March 2010 statement from the Orthopaedic & Sports Medicine Center, D.J.M. stated that the Veteran's biggest problem is that he gets diffuse pain in his back and lower extremities.  He has a clear right lower extremity foot drop and very limited thoracolumbar range of motion.  The impression was that he has severe significant disability from the combat injuries.  D.J.M stated that "[i]t is my feeling that because of favoring this lower extremity requiring an AFO, etc., that he has developed significant stenosis, degenerative change to his lumbar spine and subsequently is now essentially nearly completely disabled."

Dr. J.W.E. in a March 2014 independent medical examination report and a revised June 2014 report, noted the Veteran's in-service combat injuries to the right buttock, thigh, and lower leg.  He also noted that the Veteran has always walked with a limp and marked weakness in his right lower leg, causing him to put more weight on his left lower leg. Dr. J.W.E. stated that over the years the Veteran has developed pain his hip joints (greater on left side), as well as pain in his low back, ilio-lumbar and sacroiliac ligaments and both knees.  Ultimately, Dr. J.W.E. concluded that the Veteran's obvious loss of muscle, tissue and tendons in his right lower leg and injury to the peroneal nerve have resulted in abnormal gait, which has caused abnormal biomechanical stresses on his back, hips and knees causing traumatic arthritis and tendonitis of his back, hips, knees, and ankles.

In May 2014, the Veteran and his spouse presented competent and credible testimony as to the Veteran's progressively worse pain in his back, knees, and hips, and his altered gait.  

As reflected above, the competent and probative evidence shows that the Veteran has developed an altered gait due to his service connected disabilities in his right leg, especially to include the injury to the right peroneal and posterior tibial nerves which has caused a foot drop.  The March 2010 medical opinion relates the Veteran's lumbar spine disability to this altered gait caused by the injury to the right peroneal and posterior tibial nerves.  Dr. J.W.E., in his 2014 independent medical examination reports, also relates the Veteran's current lumbar spine disability, as well as his bilateral knee and left hip disabilities, to the altered gait caused by the nerve injuries.   Resolving any doubt in the Veteran's favor, his current disabilities of the lumbar spine, bilateral knee, and left hip are etiologically related to his service-connected disabilities of the right peroneal and posterior tibial nerves, thigh, and buttocks.

ORDER

New and material evidence has been received to reopen the service connection claims for back and bilateral knee disabilities.

Service connection for arthritis of the lumbar spine, secondary to service-connected injuries to right peroneal and posterior tibial nerves, right buttocks, and right thigh, is granted.

Service connection for arthritis of the bilateral knees, secondary to service-connected injuries to right peroneal and posterior tibial nerves, right buttocks, and right thigh, is granted.

Service connection for arthritis of the left hip, secondary to service-connected injuries to right peroneal and posterior tibial nerves, right buttocks, and right thigh, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


